2022 IL App (1st) 200648-U
                                            No. 1-20-0648
                                      Order filed March 25, 2022
                                                                                       Sixth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 15 CR 14590
                                                                )
 ARAELL ROSS,                                                   )   Honorable
                                                                )   Michael B. McHale,
           Defendant-Appellant.                                 )   Judge, presiding.



           PRESIDING JUSTICE PIERCE delivered the judgment of the court.
           Justices Harris and Mikva concurred in the judgment.

                                              ORDER

¶1        Held: Summary dismissal of defendant’s pro se postconviction petition is affirmed over
                his contention that he presented an arguably meritorious claim of ineffective
                assistance of guilty plea counsel.

¶2        Defendant Araell Ross, who pled guilty to four counts of attempted first degree murder and

was sentenced to four concurrent terms of 31 years’ imprisonment, appeals from the summary

dismissal of his pro se petition for relief filed pursuant to the Post-Conviction Hearing Act (725

ILCS 5/122-1 et seq. (West 2018)). On appeal, he contends that his petition should be advanced to
No. 1-20-0648


second-stage postconviction proceedings because it alleged the arguably meritorious claim that his

plea counsel lied to him in order to induce a guilty plea. For the reasons that follow, we affirm.

¶3          Defendant’s convictions arose from the August 14, 2015, drive-by shooting of Johnnie

Wesley, Marlon English, Anthony Vivian, and Dontae Walker in Chicago. Following his arrest,

defendant was charged with 11 counts of attempted first degree murder, 3 counts of aggravated

battery, and 1 count of aggravated discharge of a firearm.

¶4          On July 5, 2016, defense counsel filed a motion in limine requesting, among other things,

that at trial, the defense “be allowed to introduce the negative findings on photo array line-ups that

included photos of the charged Defendant by (1) Anthony Vivian, (2) Marlon English, and (3)

Chiquita Anderson.” When the motion was heard on July 15, 2016, counsel explained the request

as follows:

                   “Your Honor, if I may, these are people who at least from the police reports say

            that they are present there at the scene of the shooting. They view a photo array that

            includes a photograph of [defendant], and I think it’s relevant for them to say that they

            essentially saw the incident, could have seen the shooter, and with his photograph in there,

            they are essentially saying that’s not him. They are saying that—the lack of identification

            goes to a relevant factor suggesting that [defendant] is not the shooter in this incident.”

The trial court ruled that the defense could pursue this line of questioning if the individuals testified

at trial.

¶5          The next time the case was called, on August 22, 2016, the State informed the trial court

that the defense had requested that a gunshot residue (GSR) “kit” be analyzed of the driver of the




                                                     -2-
No. 1-20-0648


vehicle defendant was stopped in. The State indicated that the results of such analysis would be

ready by September 19, 2016, the day the case was set for a jury trial.

¶6     On September 19, 2016, the State answered ready and defense counsel requested a plea

conference pursuant to Illinois Supreme Court Rule 402 (eff. July 1, 2012). The court admonished

defendant that during such a conference, the attorneys would inform the court about the facts and

circumstances of the case and about defendant’s criminal history; that the court would “come up

with an offer” it considered fair under the circumstances, which defendant could accept or reject;

and that if defendant were to reject the offer, the case would go to trial before that judge. Defendant

indicated that he understood and had no questions about the process. A conference was then held

off the record.

¶7     Following the conference, defendant stated that he wished to enter pleas of guilty to four

counts of attempted first degree murder: count V, which charged that he personally discharged a

firearm at Wesley; count VI, which charged that he personally discharged a firearm at English;

count IX, which charged that he personally discharged a firearm at English and caused great bodily

harm; and count X, which charged that he personally discharged a firearm at Vivian and caused

great bodily harm.

¶8     The trial court replied that the “offer from the court” was 31 years in prison. The court then

explained the nature of the charges and the potential sentences, the types of trials available to

defendant, and the rights that he was giving up by entering guilty pleas. Defendant stated that he

understood, denied that anyone promised him anything or threatened him in any way to induce

him to plead guilty, and affirmed that he was pleading guilty of his own free will. The court next

stated that, during the Rule 402 conference, the State asked for the statutory maximum sentence



                                                 -3-
No. 1-20-0648


of 55 years in prison whereas defense counsel asked for the minimum of 31 years. The court

decided, based upon defendant’s age and lack of criminal background, to offer him the statutory

minimum of 31 years in prison.

¶9     The State then presented the factual bases for the pleas, as stipulated to by and between the

parties. On August 14, 2015, just before 7:30 p.m., defendant was a passenger in a minivan driving

south on the 6100 block of South Kimbark Avenue. Defendant fired on a group of people, striking

English in the stomach and in the wrist, and striking Vivian in the wrist. Defendant then proceeded

down the block, where Wesley confronted him about shooting near a playground. Defendant shot

at Wesley, striking Walker, who was nearby, causing a graze wound. Responding officers stopped

the minivan, which was being driven by Darius Herron. Defendant tested positive for GSR, and a

firearms expert determined that all six recovered shell casings were fired from the same firearm.

Wesley identified defendant on scene. Wesley’s wife identified the minivan “as the one where she

had seen a passenger shooting out of that vehicle without identifying the defendant by face.”

¶ 10   The court found that the pleas had been given knowingly and voluntarily and that there

were factual bases for the pleas. It accepted the pleas and found defendant guilty of four counts of

attempted first degree murder. After defendant waived his right to a presentence investigation, the

court imposed four concurrent terms of 31 years’ imprisonment. The State nol-prossed the

remaining counts.

¶ 11   The trial court then admonished defendant that, even though he entered guilty pleas, he still

had the right to appeal. However, in order to appeal, he “would have to file with the clerk of the

court within 30 days of today’s date a written motion to withdraw” the pleas which stated “all the

reasons why you would want to withdraw your plea[s],” and that any issue not raised in the motion



                                               -4-
No. 1-20-0648


would be “waived for appeal purposes.” The court further explained that if the motion was granted,

the court would set aside the guilty pleas and sentences, the case would be set for trial, and all the

charges that were “dismissed” would be reinstated and set for trial. The court finally stated that if

defendant could not afford an attorney or a transcript of the plea hearing, they could be provided

free of charge. The court asked defendant whether he understood and defendant answered yes.

¶ 12   About four months after sentencing, defendant filed a pro se motion to withdraw his guilty

pleas and vacate the sentences. The trial court denied the motion, finding it lacked jurisdiction.

This court granted defendant leave to file a late notice of appeal, but ultimately dismissed the

appeal because we lacked jurisdiction and the “admonition exception” did not apply to save

defendant’s appeal. See People v. Ross, 2019 IL App (1st) 172211-U, ¶¶ 12-15.

¶ 13   On November 6, 2019, defendant filed the pro se postconviction petition at issue in this

appeal, supported by his own attestation affidavit, raising three claims.

¶ 14   First, defendant claimed that his defense counsel was ineffective in that he “caused

[defendant] to enter into a plea which was based upon incorrect information and advice from

defense counsel.” Defendant alleged that counsel “on numerous occasions repeatedly told [him]

the person he was in the van with had made incriminating statements against defendant” and

“defense counsel’s statements turned out to be false.” Defendant maintained that counsel’s “false

statements” made him believe that “incriminating statements were going to be presented during a

trial and that a witness would provide testimony against [him],” which “played into [defendant’s]

decision to enter into a plea agreement.” According to defendant, counsel presented “false

information *** for the sole purpose to induce [defendant’s] plea.” Defendant asserted that had

counsel provided truthful information, he “would have strongly considered not entering into a



                                                -5-
No. 1-20-0648


plea.” Defendant also alleged that defense counsel was ineffective for failing to inform him prior

to the day of trial that he had tested positive for GSR.

¶ 15   Second, defendant alleged that he entered an open guilty plea, but the trial court

erroneously admonished him as if he had entered a negotiated plea.

¶ 16   Third, defendant alleged that the trial court failed to admonish him pursuant to Illinois

Supreme Court Rule 605(b) (eff. Oct. 1, 2001).

¶ 17   The circuit court summarily dismissed the petition as frivolous and patently without merit

on January 31, 2020. Defendant’s notice of appeal was timely mailed on February 26, 2020, and

date-stamped as received and filed on March 5, 2020. See Ill. S. Ct. R. 373 (eff. July 1, 2017) (“If

received after the due date, the time of mailing by an incarcerated, self-represented litigant shall

be deemed the time of filing”); Ill. S. Ct. R. 612(b)(18) (eff. July 1, 2017) (Rule 373 applies in

criminal proceedings).

¶ 18   On appeal, defendant contends that his petition should be advanced for second-stage

proceedings because it contained the arguably meritorious claim that defense counsel was

ineffective for inducing his guilty plea by falsely claiming that the driver of the minivan involved

in the shooting had implicated him and would be called as a witness at trial.

¶ 19   In cases not involving the death penalty, the Act provides a three-stage process for

adjudication. 725 ILCS 5/122-1 (West 2018); People v. Hodges, 234 Ill. 2d 1, 9 (2009). The instant

case involves the first stage of the process, during which the trial court independently assesses the

petition, taking the allegations as true and giving the petition a liberal construction. Hodges, 234

Ill. 2d at 10, 21. Based on this review, the trial court must determine whether the petition “is




                                                -6-
No. 1-20-0648


frivolous or is patently without merit,” and, if it so finds, dismiss the petition. 725 ILCS 5/122-

2.1(a)(2) (West 2018).

¶ 20   A petition may be dismissed as frivolous or patently without merit “only if the petition has

no arguable basis either in law or in fact.” Hodges, 234 Ill. 2d at 16. A petition has no arguable

basis in law when it is founded in “an indisputably meritless legal theory,” for example, a legal

theory that is completely belied by the record. Id. A petition has no arguable basis in fact when it

is based on a “fanciful factual allegation,” which includes allegations that are “fantastic or

delusional” or contradicted by the record. Id. at 16-17; People v. Morris, 236 Ill. 2d 345, 354

(2010). Our review of a first-stage dismissal is de novo. Hodges, 234 Ill. 2d at 9. Pursuant to this

standard, we review the trial court’s judgment, not the reasons given for it. People v. Jones, 399

Ill. App. 3d 341, 359 (2010).

¶ 21   Traditionally, to establish ineffective assistance of counsel, a defendant must show (1) that

counsel’s representation fell below an objective standard of reasonableness; and (2) but for

counsel’s errors, there is a reasonable probability that the result of the trial would have been

different. Strickland v. Washington, 466 U.S. 668, 687 (1984). However, our supreme court has

indicated that in the context of first-stage postconviction proceedings, a defendant need not

conclusively establish these factors; in Hodges, our supreme court held that “a petition alleging

ineffective assistance may not be summarily dismissed if (i) it is arguable that counsel’s

performance fell below an objective standard of reasonableness and (ii) it is arguable that the

defendant was prejudiced.” Hodges, 234 Ill. 2d at 17.

¶ 22   In this court, defendant asserts that the legal theory of ineffective assistance of counsel set

forth in his petition is not indisputably meritless. He argues that his petition, liberally construed,



                                                -7-
No. 1-20-0648


alleged that defense counsel misrepresented the strength of the State’s evidence in order to pressure

him to plead guilty, and that he learned of the misrepresentations sometime thereafter. According

to defendant, defense counsel lied to him by communicating that Herron would testify against him

at a trial. He maintains that counsel’s use of a falsehood to pressure him to plead guilty is conduct

that falls far outside the range of competence demanded of attorneys in criminal cases. Defendant

also asserts that his petition demonstrated he was prejudiced by counsel’s representation, as he

alleged in the petition that absent counsel’s misrepresentation, he would have “strongly

considered” going to trial. He maintains that, liberally construing this claim, “if defense counsel

had not lied to [defendant] to induce a guilty plea, [defendant] would have pursued a trial defense

that challenged the prosecution’s witnesses, as shown by the defense’s motion in limine, which

alleged that several individuals who witnessed the shooting were unable to identify [him].”

¶ 23   In addition, defendant asserts that the defense could have theorized that defendant tested

positive for GSR because Herron was the shooter and GSR saturated the minivan’s interior and

settled on him. Defendant further argues that the factual allegations supporting his claim, taken as

true and liberally construed, are not fanciful. He asserts that his allegation that counsel lied to him

about Herron’s readiness to testify against him at a trial “is not rebutted by the record because

Herron’s name did not appear in the prosecution’s answer to discovery.” Finally, defendant

acknowledges that he did not attach an affidavit from defense counsel or explain its absence, but

maintains that his claim falls within an exception to the affidavit requirement because the difficulty

or impossibility of obtaining such an affidavit from counsel is self-apparent.

¶ 24   Initially, we cannot ignore that defendant’s postconviction petition includes no supporting

evidence for his claim of ineffective assistance of counsel. Under section 122-2 of the Act,



                                                 -8-
No. 1-20-0648


postconviction petitions must be supported with “affidavits, records, or other evidence” or “state

why the same are not attached.” 725 ILCS 5/122-2 (West 2018); see also People v. Collins, 202

Ill. 2d 59, 66-67 (2002) (verification affidavit not “substitute” for evidentiary support). We are

mindful that where a defendant alleges ineffective assistance of counsel, his noncompliance with

this provision may be excused “where the petition contains facts sufficient to infer that the only

affidavit the defendant could have furnished, other than his own sworn statement, was that of his

attorney.” People v. Hall, 217 Ill. 2d 324, 333 (2005). Nevertheless, a postconviction petition still

“must supply sufficient factual basis to show the allegations in the petition are ‘capable of objective

or independent corroboration.’ ” People v. Allen, 2015 IL 113135, ¶ 24 (quoting Collins, 202 Ill.

2d at 67).

¶ 25   Defendant asserted in his petition that counsel repeatedly told him Herron had made

statements incriminating him and said Herron would testify against him at trial, and that counsel’s

statements “turned out to be false.” However, defendant provided no insight as to how or when he

came to know counsel’s assertions were untrue. While a pro se petitioner is only required to

include a limited amount of detail in a postconviction petition and need not present formal legal

arguments at the first stage, he is not excused from providing any factual detail at all surrounding

the alleged constitutional violation. People v. Hatter, 2021 IL 125981, ¶ 24. Also, although

defendant cannot be expected to have procured an affidavit from his trial counsel to support his

claim (see Hall, 217 Ill. 2d at 333), we agree with the State that he cannot be excused for failing

to obtain an affidavit or sworn statement from Herron or to explain why he did not do so. Without

such an affidavit or explanation, defendant’s claim amounts to little more than speculation that

counsel falsely told him Herron would “provide testimony against [him]” at trial. See People v.



                                                 -9-
No. 1-20-0648


Bew, 228 Ill. 2d 122, 135 (2008) (claims of ineffective assistance of counsel cannot be based on

mere speculation). In light of the lack of supporting documentation and the failure to provide any

justification for its absence, summary dismissal was justified. 725 ILCS 5/122-2 (West 2018);

People v. Delton, 227 Ill. 2d 247, 254 (2008).

¶ 26    Moreover, summary dismissal was proper because defendant’s claim of ineffective

assistance of counsel has no arguable basis in law or fact. See Hodges, 234 Ill. 2d at 16. Where a

defendant claims his trial counsel was ineffective during a guilty plea proceeding, he must show

that there is a reasonable probability that, but for counsel’s errors, he would not have pled guilty

and would have insisted on going to trial. Hatter, 2021 IL 125981, ¶ 26. In order to meet

Strickland’s prejudice prong, the defendant must claim that he would have been better off going

to trial because he would have been acquitted or because he had a viable defense. Id.; Hall, 217

Ill. 2d at 335-36.

¶ 27    Here, defendant asserted in his petition that “had defense counsel provided truthful

information, [he] would have strongly considered not entering into a plea.” In his brief on appeal,

defendant suggests that at trial, the defense “would have pursued a trial defense that challenged

the prosecution’s witnesses, as shown by the defense’s motion in limine, which alleged that several

individuals who witnessed the shooting were unable to identify [defendant],” and that defense

counsel could have theorized at a trial that Herron was the shooter and GSR saturated the minivan’s

interior and settled on defendant. But nowhere in the petition did defendant assert he was innocent

or explain what defense he may have utilized at a trial. Defendant’s conclusory allegation in his

petition that absent counsel’s alleged lying, he would have “strongly considered” not pleading

guilty is insufficient to establish prejudice. See Hatter, 2021 IL 125981, ¶ 26 (assertion that



                                                 - 10 -
No. 1-20-0648


defendant would not have pled guilty must be accompanied by claim of innocence or a plausible

defense).

¶ 28   We agree with the State that we must ask whether defendant arguably would have been

“better off” rejecting the plea offer and insisting on a trial. Id. ¶¶ 26, 30. Here, had defendant

proceeded to a trial, he would have had to defend against all of the charges that had been nol-

prossed in exchange for his guilty plea and would have faced a maximum sentence of 55 years in

prison for attempted first degree murder during which he personally discharged a firearm and

caused great bodily harm. 720 ILCS 5/8-4(c)(1)(D) (West 2014); 730 ILCS 5/5-4.5-25(a) (West

2014). In these circumstances, there was no arguable advantage to defendant in withdrawing his

guilty plea. See Hatter, 2021 IL 125981, ¶¶ 38-40 (affirming summary dismissal where there was

no arguable advantage in withdrawing guilty plea because the defendant would have had to defend

against nol-prossed charges and faced harsher sentencing penalties had he insisted on a trial).

Where defendant is unable to make an arguable showing of prejudice, his petition is founded on a

meritless legal theory and, therefore, has no arguable basis in law. See Hodges, 234 Ill. 2d at 16.

¶ 29   We further note that the record rebuts a factual allegation upon which defendant’s claim of

ineffectiveness is based. Specifically, defendant alleged in his petition that counsel falsely told him

Herron would “provide testimony against [him]” at trial. In his brief on appeal, defendant argues

that this allegation is not rebutted by the record because Herron’s name did not appear in the

prosecution’s answer to discovery. However, our review of the record has revealed that, contrary

to defendant’s assertion, Herron actually was identified as a potential witness by the State. In its

answer to discovery, the State listed about 30 police personnel and civilians that it “may or may

not call” as witnesses. “Darius Heron” [sic] is the twelfth civilian listed. As such, the record



                                                - 11 -
No. 1-20-0648


contradicts defendant’s allegation that defense counsel lied by telling him Herron would be

testifying for the State at trial. Where defendant’s petition relied on a factual allegation that is

contradicted by the record, it has no arguable basis in fact. Hodges, 234 Ill. 2d at 16-17. Thus,

summary dismissal was warranted. See People v. Coleman, 183 Ill. 2d 366, 381-82 (1998) (if the

factual allegations upon which a claim is predicated are contradicted by the record, the claim is

inherently frivolous and patently without merit and dismissal will be upheld).

¶ 30   In sum, defendant’s petition claiming ineffective assistance of counsel contains no

supporting evidence, does not explain its absence, and has no arguable basis either in law or in

fact. In these circumstances, it was properly dismissed as frivolous and patently without merit.

¶ 31   For the reasons explained above, we affirm the judgment of the circuit court.

¶ 32   Affirmed.




                                               - 12 -